Citation Nr: 0324022	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids with 
constipation, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for hearing loss 
in the right ear.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
December 1971, and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 RO rating decision that 
denied the veteran's claims for an increased rating for 
hemorrhoids with constipation and for hearing loss in the 
right ear.

This case was previously before the Board in April 2003, when 
it was remanded for additional development.  In a subsequent 
July 2003 RO rating decision, a 20 disability rating for 
hemorrhoids with constipation was awarded, effective from 
April 16, 2001.  This was not a full grant of the benefit 
sought on appeal because a higher disability rating is 
available under an analogous diagnostic code.  Therefore, 
this issue is still before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993) (after the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In the instant case, it appears that the RO had failed to 
issue a supplemental statement of the case (SSOC) with 
regards to issue of entitlement to a rating in excess of 20 
percent for hemorrhoids with constipation.  Additionally, the 
Board notes that it does not appear the RO has considered 
whether a rating in excess of 20 percent is warranted for the 
veteran's digestive disability under any other analogous 
Diagnostic Codes, nor does it appear that the RO has 
considered whether the veteran is entitled to a separate 
disability rating for constipation.  Furthermore, it does not 
appear that the RO considered 38 C.F.R. § 3.321(b) (2002).  
In addition, as will be discussed below, it is unclear 
whether the veteran received the notice he is due under 
38 U.S.C.A. § 5103(a) (2003).  Therefore, a remand is 
required.

First, the Board notes that the RO failed to issue a SSOC 
with regards to the issue of entitlement to a rating in 
excess of 20 percent for hemorrhoids with constipation.  The 
provisions of 38 C.F.R. § 19.31 require that the AOJ issue a 
SSOC if additional pertinent evidence is received after the 
statement of the case (SOC) and the case has not yet been 
certified for appeal.  38 C.F.R. § 19.31 (2002).    

In the present case, the record shows that the AOJ received 
additional medical evidence in April and May 2003 in the form 
of VA treatment records and a May 2003 VA examination report.  
Such records are pertinent to the severity of the veteran's 
service-connected digestive disability.  The Board notes that 
these records were received after the June 2002 SOC and the 
April 2003 Board remand, but before the case was re-certified 
to the Board in August 2003.  While a July 2003 RO rating 
decision was issued with regards to this claim, a subsequent 
SSOC was never issued despite the fact that this claim is 
still pending on appeal.  There is no statement from the 
veteran indicating a desire to waive his right of RO review 
of this evidence.  Therefore, a remand is required to allow 
the RO opportunity to issue a SSOC with regards to the claim 
of entitlement to an increased rating for hemorrhoids with 
constipation.  38 C.F.R. § 19.31.

The Board notes that since service connection was established 
in July 1973, the veteran's service-connected hemorrhoids 
with constipation has been rated by the RO as analogous to 
external or internal hemorrhoids, 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2002).  While a 10 percent disability 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7321 
(Amebiasis) was awarded for the veteran's hemorrhoids with 
constipation by a previous undated Board decision, the Board 
notes that the RO has continued to evaluate the veteran's 
hemorrhoids with constipation solely under Diagnostic Code 
7336.  In this regard, the maximum rating allowable under 
Diagnostic Code 7336 is a 20 percent disability rating for 
hemorrhoids with persistent bleeding and with secondary 
amenia or with fissures.  Although the veteran was awarded 
the maximum 20 percent disability rating for his service-
connected hemorrhoids with constipation in July 2003, it does 
not appear that the RO has also considered whether the 
veteran would be entitled to a rating in excess of 20 percent 
under another analogous Diagnostic Code.  The Board points 
out that when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).  As such, upon remand, 
consideration should be given as to whether the veteran would 
be entitled to a disability rating in excess of 20 percent 
for hemorrhoids with constipation under another analogous 
Diagnostic Code under 38 C.F.R. § 4.114.  

The veteran's statements of record seem to suggest that he 
believes that he experiences constipation as a disability 
separate from his hemorrhoids.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held, in cases where the record reflects that the veteran 
has multiple problems due to service-connected disability, it 
is possible to have "separate and distinct manifestations" 
from the same injury, permitting separate disability ratings.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.   Therefore, on 
remand, the RO's actions should also include consideration of 
whether the veteran is entitled to a rating for constipation 
separate from the 20 percent disability rating assigned for 
hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
See Esteban, supra.  

In addition, because the veteran has indicated in July 2003 
that his service-connected digestive condition affects his 
ability to work and because his digestive disability is rated 
at the maximum disability rating available under Diagnostic 
Code 7336, the Board notes that extraschedular rating 
consideration is a component of the veteran's claim for an 
increased rating for hemorrhoids with constipation, and that 
38 C.F.R. § 3.321(b) must be considered in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).   In this regard, 38 C.F.R. 
§ 3.321 indicates that a referral of an increased rating 
claim to the VA Central Office for consideration of whether 
an extraschedular evaluation is warranted is necessary when 
the evidence shows an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as frequent periods of hospitalization or 
marked interference with employment as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321 (2002).   Therefore, upon remand, 38 C.F.R. 
§ 3.321(b) should be considered by the RO.

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted in November 2000.  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  The 
Federal Circuit in DAV, supra, also held that 38 C.F.R. 
§ 19.9(a)(2)(ii) (allowing the Board "to provide the notice 
required by 38 U.S.C. [§] 5103(a)" and providing for "not 
less than 30 days to respond to the notice") was invalid 
because it was contrary to 38 U.S.C. § 5103(b), which allows 
a claimant one year to submit evidence.  

In the veteran's case, although the RO notified the veteran 
of the VCAA in April 2003, it is unclear whether the RO has 
provided the veteran with the specific notice to which he is 
entitled under 38 U.S.C.A. § 5103(a) with regards to each 
issue in this case.  Furthermore, the Board notes that the 
veteran still has one year from the date of the April 2003 
VCAA notice letter to submit additional evidence, and that he 
has not indicated that he has no additional evidence to 
submit, or that he has waived the one-year response period.  
Therefore, in re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
be specifically told of the information 
or evidence he must submit, if any, with 
regards to each separate claim, and he 
should be advised of the one-year period 
set forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for his service-connected 
hemorrhoids with constipation and right 
ear hearing loss.  The RO should ensure 
that all pertinent records of private or 
VA treatment are procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2002).  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claims.  Consideration should be given to 
all pertinent Diagnostic Codes under 
38 C.F.R. § 4.114 (2002), as well as to 
38 C.F.R. § 3.321(b).  Such adjudication 
should include consideration of Esteban 
v. Brown, 6 Vet. App. 259 (1994) 
(separate ratings are assignable for 
separate and distinct manifestations), 
including whether a disability rating 
separate from the veteran's 20 percent 
disability rating under Diagnostic Code 
7336 is warranted for constipation.  See 
Esteban, supra.  If the benefits sought 
remain denied, a SSOC should be issued.  
The SSOC should specifically refer to any 
Diagnostic Codes pertinent to the 
evaluation of the veteran's right ear 
hearing loss, as well as pertinent to his 
hemorrhoids with constipation.  The 
veteran and his representative should be 
afforded an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



